      Case 3:19-mj-24351-MSB Document 35 Filed 09/02/20 PageID.450 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 19mj24351-MSB
12                                     Plaintiff,
                                                    ORDER DENYING DEFENDANT’S MOTION
13   v.                                             TO FILE SUPPLEMENTAL MOTIONS
14   BERTIN CRUZ-IBARRA,
15                                  Defendant.

16
17         Defendant Bertin Cruz-Ibarra is charged by complaint with violating 8 U.S.C. §
18   1325 on November 07, 2019. He is out of custody on bond, with trial scheduled for
19   September 11, 2020. This Court held a motion hearing in this case on July 7, 2020, at
20   which time the Court informed counsel for Mr. Cruz-Ibarra that the Court would only
21   permit additional motions based on newly discovered evidence. Counsel for Mr. Cruz-
22   Ibarra now seeks leave of court to file the following untimely motions:
23         1.     To dismiss the complaint because 8 U.S.C. § 1325 is unconstitutional under
24   Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 479 U.S. 252 (1977);
25         2.     To prohibit Mr. Cruz-Ibarra’s courtroom arrest; and
26         3.     To stay the proceedings in the event the Court denies the motion to
27   prohibit courtroom arrest, to allow Defendant to file an interlocutory appeal.
28

                                                    1
      Case 3:19-mj-24351-MSB Document 35 Filed 09/02/20 PageID.451 Page 2 of 2

1          Defendant argues that he should be permitted to file the untimely motions
2    “because counsel acted with all due diligence and because the motion raises important
3    legal and constitutional issues of first impression in this district.” Defendant cites to
4    three new relevant cases from April and June of 2020 that Defendant relies on in his
5    motions. Finally, Defendant explains that a new federal defender came onto this case
6    on August 3, 2020, who believes these motions must be filed to protect Defendant’s
7    constitutional rights.
8          The motions Mr. Cruz-Ibarra has filed do not consist of newly discovered
9    evidence—they are legal issues that existed at the time the motions were filed in
10   January, and well before the July motion hearing. To the extent they rely on new law,
11   such cases were decided from approximately one to three months prior to the July 7,
12   2020 motion hearing. Defense counsel did not file a motion regarding these issues
13   until nearly two months after the motion hearing and three months after the most
14   recent decision Defendant relies upon. Furthermore, Defendant made no mention of
15   the case law referenced herein at the motion hearing, and is raising these issues for
16   the first time nine days before the trial date. The Court finds these motions are
17   inexcusably late. As such, Mr. Cruz-Ibarra’s motion for leave to file the
18   aforementioned untimely motions is DENIED.
19         IT IS SO ORDERED.
20   Dated: September 2, 2020
21
22
23
24
25
26
27
28

                                                   2
